Citation Nr: 0913197	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-06 975A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

5  Entitlement to service connection for a disability 
manifested by blood in the stool.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a 
bilateral eye injury.

7. Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
hand injury.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability, 
to include arthritis.
9.  Whether new and material evidence has been received to 
reopen a claim of service connection for a neck disability, 
to include arthritis.

10.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a 
bilateral foot injury.

11.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include based on assignment of a separate rating 
for each ear.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2009, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is associated with the Veteran's 
claims file.  At the Travel Board hearing, the Veteran 
sought, and was granted, a 60 day abeyance period for the 
submission of additional evidence.  That period of time has 
elapsed; no additional evidence was received.  Hence, the 
claims will be considered based on the current record.

The issues of service connection for GERD and for a 
disability manifested by blood in the stool, and whether new 
and material evidence has been received to reopen a claim of 
service connection for residuals of a bilateral foot injury 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


FINDINGS OF FACT

1. On January 5, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran in writing that he intended to withdraw his 
appeal seeking TDIU; there is no question of fact or law 
remaining before the Board in this matter.

2. Hypertension was not manifested in service or in the first 
postservice year, and the preponderance of the evidence is 
against a finding that the Veteran's current hypertension is 
related to an event, injury, or disease in service.

3. It is not shown that the Veteran served in the Republic of 
Vietnam or any other designated area where the service 
department has determined that herbicides were used, to 
include Korea, and there is no evidence that the he was 
otherwise exposed to herbicide agents (to include Agent 
Orange) during service.  

4. Type II diabetes mellitus was not manifested in service or 
in the first postservice year, and the preponderance of the 
evidence is against a finding that the Veteran's current Type 
II diabetes mellitus is related to an event, injury, or 
disease in service.

5. It is not shown that the Veteran served in combat.

6. There is no credible supporting evidence that a claimed 
in-service stressor occurred; the record does not include any 
evidence showing or suggesting a diagnosis of PTSD conforming 
to DSM-IV.

7. An unappealed June 1983 rating decision denied service 
connection for a left eye condition essentially because a 
left eye injury in service was not shown; an unappealed 
October 2002 rating decision (which reviewed an October 1999 
rating decision under the VCAA) denied service connection for 
a right eye injury because such injury was not shown.  

8. Additional evidence received since the June 1983 and 
October 2002 rating decisions does not tend to show that the 
Veteran sustained, or has any residuals of, an injury of 
either eye, does not relate to the unestablished facts 
necessary to substantiate the claim of service connection for 
residuals of a bilateral eye injury, and does not raise a 
reasonable possibility of substantiating the claim.  

9. An unappealed October 2002 rating decision (which reviewed 
an October 1999 rating decision under the VCAA) denied 
service connection for residuals of a right hand injury 
essentially because there was no evidence of such injury in 
service, nor was there evidence to suggest a relationship 
between any current right hand disability and the Veteran's 
service.

10. Evidence received since the October 2002 rating decision 
does not tend to show that the Veteran has any disability 
identified as a residual of a right hand injury in service, 
does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for residuals or 
a right hand injury, and does not raise a reasonable 
probability of substantiating the claim.

11. An unappealed October 2002 (which reviewed a 1999 rating 
decision under the VCAA) denied service connection for a back 
disability essentially because there was no evidence of a 
back disability in service, nor was there any evidence to 
suggesting a relationship between current back disability and 
the Veteran's service.
12. Evidence received since the October 2002 rating decision 
does not tend to show that a chronic back disability was 
manifested in service, that arthritis of the back was 
manifested in the first postservice year, or that the 
Veteran's current back disability may be related to his 
service; does not relate to the unestablished fact necessary 
to substantiate the claim of service connection for a back 
disability, and does not raise a reasonable probability of 
substantiating the claim.

13. An unappealed October 2002 (which reviewed an October 
1999 rating decision under the VCAA) denied service 
connection for a neck disability essentially because there 
was no evidence of a neck disability in service, nor was 
there evidence to suggest a relationship between any current 
neck disability and the Veteran's service.

14. Evidence received since the October 2002 rating decision 
does not tend to show that a chronic neck disability was 
manifested in service, that arthritis of the neck was 
manifested in the first postservice year, or that the 
Veteran's current neck disability may be related to his 
service; does not relate to the unestablished fact necessary 
to substantiate the claim of service connection for a neck 
disability, and does not raise a reasonable probability of 
substantiating the claim.

15. The Veteran's recurrent tinnitus is perceived 
bilaterally.

16. The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; the record does not 
suggest that schedular criteria are inadequate to rate the 
Veteran's tinnitus.


CONCLUSIONS OF LAW

1. Regarding the claim of TDIU, the criteria for withdrawal 
of an appeal by the appellant are met; the Board has no 
further jurisdiction in the matter.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2. Service connection for hypertension is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3. Service connection for diabetes mellitus is not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

4. Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).

5. New and material evidence has not been received, and the 
claim of entitlement to service connection for residuals of a 
bilateral eye injury may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

6. New and material evidence has not been received, and the 
claim of entitlement to service connection for residuals of a 
right hand injury may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).

7. New and material evidence has not been received, and the 
claim of entitlement to service connection for a back 
disability, to include arthritis, may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

8. New and material evidence has not been received, and the 
claim of entitlement to service connection for a neck 
disability, to include arthritis, may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

9. The Veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code (Code) 6260 
(2002); 38 C.F.R. §§ 3.321, 4.1, 4.87, Code 6260 (2008); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim of TDIU, given his expression 
of intent to withdraw his appeal of entitlement to TDIU, 
further discussion of the impact of the VCAA on that matter 
is not necessary.

Regarding the Veteran's claims seeking service connection, he 
was advised of VA's duties to notify and assist in their 
development prior to their initial adjudication.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  March 
2004, April 2004, October 2004, December 2004, and February 
2005 letters explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  In compliance 
with the notice requirements for claims to reopen in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), an August 2008 letter 
instructed the Veteran that new and material evidence was 
required to reopen his claims of service connection for 
residuals of a bilateral eye injury, residuals of a right 
hand injury, a back disability, and a neck disability; 
explained what new and material evidence meant; outlined what 
evidence was needed to substantiate the claims; and 
specifically advised him that for evidence to be considered 
new and material, it would have to show that the 
aforementioned disabilities were incurred in service.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the August 2008 letter also informed the Veteran 
of disability rating and effective date criteria.  He had 
ample opportunity to respond/supplement the record, and the 
claim was readjudicated after all critical notice was issued.  
See September 2008 and October 2008 supplemental statements 
of the case (SSOCs).  The Veteran is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process, and it is not alleged 
otherwise.

Regarding the matter of the rating for tinnitus, the U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case the facts are not in dispute.  
Resolution of the Veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  Because there 
is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim, any VCAA 
notice or assistance deficiencies are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO did not arrange for a VA 
examination because such was not necessary.  Absent any 
competent (medical) evidence suggesting that the Veteran's 
hypertension or Type II diabetes mellitus may be related to 
his service, or that he has a diagnosis of PTSD, an 
examination to secure a medical nexus opinion is not 
necessary.  Notably, in claims to reopen, the duty to assist 
by arranging for a VA examination is not triggered unless new 
and material evidence is presented or received.  See 
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512, 516 (2004).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist as to the matters being addressed on the merits is 
met.  

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Entitlement to TDIU.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

At a Travel Board hearing on January 5, 2009, the appellant 
withdrew his appeal seeking TDIU.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter, and 
the appeal must be dismissed.

Service connection.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including hypertension, 
diabetes mellitus, and arthritis), service connection may be 
established on a presumptive basis if they are manifested to 
a compensable degree in a specified period of time 
postservice (one year for hypertension, diabetes mellitus, 
and arthritis). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Hypertension.

At the January 2009 Travel Board hearing, the Veteran 
testified that he was hospitalized for a weekend while 
undergoing basic training at Fort Dix, during which time he 
was told he had high blood pressure, and subsequently placed 
on light duty for a week following his hospital discharge.  
He further testified that six months after his separation 
from service, he was given the diagnosis of hypertension, 
though there is no record of that diagnosis.  He stated his 
first treatment for hypertension was at the St. Louis VA 
Medical Center in 1988,; he also stated that he was treated 
at a VA medical center in Texas (he could not recall where in 
Texas), but noted that they do not have his records.  [As he 
has acknowledged that there are no medical records 
documenting the diagnosis of hypertension within one year of 
his discharge from service and no medical records from his 
treatment at a VA medical center in Texas, the Board has 
determined that a remand for the development for such records 
would be without purpose.]

The medical evidence of record shows that the Veteran 
currently has hypertension.  His STRs are silent for any 
complaints, findings, treatment, or diagnosis of high blood 
pressure/hypertension, nor do they show that he was placed on 
temporary light duty for such disability.  On April 1974 
service separation physical examination, his blood pressure 
reading was 118/72.  The record also does not contain any 
competent (medical) evidence that hypertension was manifested 
to a compensable degree in the Veteran's first postservice 
year.  Consequently, service connection for hypertension on 
the basis that such disability became manifest in service, 
and persisted, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.

The Veteran has not submitted any competent (medical) 
evidence to the effect that his current hypertension might be 
related to his service.  VA outpatient treatment records only 
note the diagnosis and treatment of hypertension; there is 
nothing in them to suggest the disease is/or may be related 
to the Veteran's service.  They note that hypertension was 
diagnosed in 1981, about 7 years after the Veteran's 
separation from service, (see April 6, 2000 record).  Such a 
lengthy time interval between service and the earliest 
postservice clinical documentation of the disability is of 
itself a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).

The Veteran's own statements relating his hypertension to 
service are not competent evidence, as he is a layperson, and 
lacks the training to opine regarding medical etiology; this 
question is medical in nature and is not capable of 
resolution by lay observation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's hypertension is in any way related to his service.  
Accordingly, the claim of service connection for such 
disability must be denied.

Type II diabetes mellitus.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes mellitus 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).  In this context, "herbicide agent" 
is defined as a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In addition, the Department of Defense 
(DoD) has determined that Agent Orange was used along the 
Korean DMZ from April 1968 to July 1969; veterans assigned to 
one of the units listed as being at or near the Korean DMZ 
during that time period are also presumed to have been 
exposed to herbicide agents.

At the outset, it is noteworthy that there is no evidence, 
nor has the Veteran claimed, that he served in Vietnam.  
Rather, he claims herbicide exposure from his service in 
Korea, as his unit was stationed near the Korean DMZ and 
performed maneuvers in the Korean DMZ for two weeks at a 
time.  The Veteran's service personnel records show that he 
served in Korea from November 1972 to December 1973.  These 
dates fall well outside of the period for which the DoD has 
determined that herbicide agents were used along the Korean 
DMZ.  As there is no evidence in the record that the Veteran 
served in Vietnam, or at or near the Korean DMZ from April 
1968 to July 1969, and was exposed to an herbicide agent (to 
include Agent Orange) during military service, the 
presumptive provisions of 38 U.S.C.A. § 1116 (for 
disabilities due to herbicide exposure) do not apply.  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the Veteran may still establish service connection for 
diabetes as due to herbicide exposure with proof of direct 
causation.  Although he contended in his July 2004 claim of 
service connection for Type II diabetes mellitus that he was 
exposed to herbicide agents by virtue of his service in Korea 
and training along the DMZ, these are allegations based on 
his speculations alone.  He has not submitted any evidence 
showing that he was in fact exposed to Agent Orange.  

The Veteran's Type II diabetes was not manifested in service 
or in his first postservice year.  Consequently, service 
connection for such disability on the basis that it became 
manifest in service, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.  

To establish service connection for his Type II diabetes 
mellitus under these circumstances, the Veteran must show 
that the disease is somehow otherwise related to his active 
service.  He has not submitted any competent (medical) 
evidence to the effect that his Type II diabetes mellitus 
might be otherwise related to his service.  VA outpatient 
treatment records only note the diagnosis and treatment of 
diabetes mellitus; there is nothing in them to suggest the 
disease is/or may be related to the Veteran's service.  
Postservice private treatment records show that Type II 
diabetes mellitus was diagnosed in 1997 (about 23 years after 
the Veteran's separation from service).  Such a lengthy time 
interval between service and the earliest postservice 
clinical documentation of the disability is of itself a 
factor for consideration against a finding of service 
connection.  See Maxson, supra.

The Veteran's own statements relating his Type II diabetes 
mellitus to service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology; this question is medical in nature and is not 
capable of resolution by lay observation.  Espiritu, supra; 
see also Jandreau, supra.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's Type II diabetes mellitus is in any way related to 
his service.  Accordingly, the claim of service connection 
for such disability must be denied.
PTSD.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran served in Korea during the Vietnam Era, and there 
is no evidence that he engaged in combat with the enemy.  His 
STRs do not mention combat, and his service personnel records 
do not show that he received any awards, badges, or medals 
that connote combat.  Without a showing that he engaged in 
combat, to establish service connection for PTSD, there must 
be credible supporting evidence corroborating that the 
alleged stressor events in service for a diagnosis of PTSD 
actually occurred.  See Cohen, supra.

The Veteran has provided only nonspecific stressor 
information.  Despite being advised on more than one occasion 
(most recently at his January 2009 Travel Board hearing) that 
specific information, including names, dates, and locations, 
was needed, he has provided only nonspecific allegations of 
witnessing the death of another soldier when he jumped off a 
tank and landed on a land mine, and of watching a tank run 
into a mine field where one of its track pads were blown off.  
He did not, as requested, state either when or where these 
events occurred, or provide the name or unit of the 
individual who was killed.  He also has not offered any 
credible supporting evidence corroborating either alleged 
stressor event.  In summary, the Veteran's nonspecific 
allegations do not lend themselves to verification.  While 
certain examiners and treatment providers appear to 
acknowledge or concede that a stressor event occurred, 
credible supporting evidence of an in-service stressor cannot 
consist solely of after the fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  Consequently, the 
Board finds that a stressor event in service is not shown.

Furthermore, it is not established that the Veteran actually 
has a diagnosis of the disability for which service 
connection is sought, i.e., PTSD.  Under 38 C.F.R. 
§ 3.304(a), PTSD must be diagnosed in accordance with 
38 C.F.R. § 4.125(a) (and under § 4.125(a) in accordance with 
DSM-IV).  The record does not reflect such diagnosis.  
Significantly, VA treatment records show that the Veteran has 
been given the diagnoses of alcohol dependence, cocaine 
dependence, cannabis dependence, generalized anxiety 
disorder, and depressive disorder not otherwise specified, 
and that he has received treatment for these psychiatric 
disabilities.  They do not show that he has been given a 
diagnosis of PTSD (although a February 2004 treatment record 
does note that the Veteran had complained of depression and 
PTSD symptoms).  Likewise, the October 2006 and August 2008 
letters from the Veteran's private psychologist, M.M.S., only 
summarize the courses of treatment the Veteran has received 
without indicating that he has PTSD.  Private treatment 
records from French Creek Family Medicine note that the 
Veteran has a past medical history inclusive of 
"depression/PTSD"; however, there is no diagnosis of PTSD 
conforming to DSM-IV shown in these records.

The Veteran's own expressed belief that he has PTSD due to 
events in service is not competent evidence, as he is a 
layperson, untrained in determining a diagnosis or medical 
etiology; these questions are medical in nature and are not 
capable of resolution by lay observation.  See Espiritu, 
supra; see also Jandreau, supra. 

Without evidence that the Veteran served in combat or 
credible supporting evidence of the alleged stressor events 
in service, and without a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125, the regulatory criteria for 
establishing service connection for PTSD are not met, and 
service connection for PTSD is not warranted.

New and material evidence 

Historically, a June 1983 rating decision denied the 
Veteran's claim seeking service connection for residuals of a 
left eye injury based on a finding that there was no evidence 
of an injury to the left eye or a left eye disability in 
service.  He did not appeal this decision, and it is final.  
38 U.S.C.A. § 7105.  An October 1999 rating decision denied 
service connection for residuals of a right eye injury, 
residuals of a right hand injury, a back disability, and a 
neck disability based on findings that there was no evidence 
of treatment or diagnoses of such disabilities in service.  
See Analysis, October 4, 1999, rating decision.  An 
unappealed rating decision in October 2002 reviewed, and 
denied, the claims of service connection for residuals of a 
right eye injury, residuals of a right hand injury, a back 
disability, and a neck disability under the VCAA.  It is the 
most recent final decision in these matters.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Residuals of a bilateral eye injury.

The June 1983 rating decision denied service connection for a 
left eye condition on the basis that STRs were silent for any 
eye disease or disorder in service, or an injury to the eyes.  
It was also noted that at the time of the Veteran's 
separation, his visual acuity was 20/20 (on April 1974 
service separation physical examination).  The October 2002 
rating decision denied service connection for a right eye 
injury because STRs were silent for any treatment or 
diagnosis of a right eye injury in service.  There was also 
no evidence provided to suggest a relationship between any 
current disability and the Veteran's service.

At the time of the June 1983 rating decision (for residuals 
of a left eye injury), the competent (medical) evidence of 
record consisted of the Veteran's STRs, and June to July 1982 
VA treatment records from San Diego VA Medical Center that 
were silent as to any left eye complaints.  At the time of 
the October 2002 rating decision (for residuals of a right 
eye injury), the competent (medical) evidence of record also 
included STRs and VA treatment records from San Diego, Big 
Spring, and St. Louis.  The VA treatment records show that in 
April 2000, the Veteran was seen for an optometry consult; 
they are otherwise silent as to any current eye disability.

The evidence received since October 2002 includes VA 
treatment records from Philadelphia and Coatesville.  They 
show that the Veteran wears over-the-counter eyeglasses.  In 
a September 2003 eye examination, he reported fluctuations in 
his vision, but indicated that he believed such to be due to 
his medications.  He also reported being shot in his eyes 
with a blank in service, but stated that he did not have any 
residual problems from that injury.  On January 2004 eye 
examination, he denied eye pain; cataracts, glaucoma, and 
macular degeneration were not found.

At the January 2009 Travel Board hearing, the Veteran 
testified that one of his eyes is weaker than the other, and 
that he believes this stems from an incident in service when 
during a nighttime practice of maneuvers, one of his fellow 
servicemen shot a blank in his face.  The flash of the light 
and the force of the air expelled hurt his eyes.  He did not 
seek treatment because they were in the field at the time.  
However, as noted above, current treatment records do not 
show that the Veteran has a disability of either eye (and in 
September 2003, he specifically denied having any residual 
problems from his eye injury in service).  It is also 
noteworthy that the Veteran testified at his hearing that 
although he receives periodic eye evaluation, his doctors 
have not opined that he may have an eye disability that is 
related to his service.

Therefore, while the additional evidence is new in that it 
was not previously of record and considered, it is not 
material to the claims.  There continues to be no competent 
evidence of a current disability of either eye.  In the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In light of the foregoing, the Board finds that the 
additional evidence received since June 1983 (for residuals 
of a left eye injury) and since October 2002 (for residuals 
of a right eye injury) does not pertain to the unestablished 
facts necessary to substantiate the claim of service 
connection for residuals of a bilateral eye injury, does not 
raise a reasonable probability of substantiating the claims, 
and is not material.  Accordingly, the claim may not be 
reopened.

Residuals of a right hand injury.

An October 2002 rating decision (which reviewed an 1999 
rating decision in this matter under the VCAA) denied service 
connection for a right hand injury because the Veteran's STRs 
are silent for any treatment or diagnosis of a right hand 
injury in service.  There was also no evidence that suggested 
a relationship between any current [right hand] disability 
and the Veteran's service.

Evidence of record in October 2002 consisted of STRs which 
showed that on April 1974 service separation physical 
examination, a scar was noted over the first joint of the 
Veteran's right thumb.  The STRs were otherwise silent as to 
any injury or treatment of a right hand injury in service.  
VA treatment records from San Diego, Big Spring, and St. 
Louis were silent for any complaints, treatment, findings, or 
diagnosis related to the right hand.  

Evidence received since October 2002 includes VA treatment 
records from Philadelphia and Coatesville, and private 
treatment records from French Creek Family Medicine.  These 
records are silent for complaints, treatment, findings or 
diagnosis related to the right hand.

While the additional evidence is new because it was not 
previously of record and considered, it is not material to 
the claims.  There continues to be no competent evidence of a 
current right hand disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, supra. 

In light of the foregoing, the Board finds that the 
additional evidence received since October 2002 does not 
pertain to the unestablished fact necessary to substantiate 
the claim of service connection for residuals of a right hand 
injury, does not raise a reasonable probability of 
substantiating the claims, and is not material.  Accordingly, 
the claim may not be reopened.

Back & Neck disabilities, to include arthritis.

The October 2002 rating decision (which reviewed an October 
1999 rating decision in these matters under the VCAA) denied 
service connection for a back disability and a neck 
disability because the Veteran's STRs are silent for any 
treatment or diagnosis of a back or neck injury in service; 
there was also no evidence suggesting a possible relationship 
between such disabilities and the Veteran's service.
Evidence of record in October 2002 consisted of STRs, 
including the Veteran's April 1974 report of medical history 
and service separation physical examination report, which are 
silent for complaints, findings, treatment, or diagnosis of a 
back or neck disability; VA treatment records from San Diego, 
Big Spring, and St. Louis that were also silent for any 
complaints, findings, treatment, or diagnosis of a back or 
neck disability; and September to November 2001 private 
treatment records from Lebanon Chiropractic Clinic which show 
that the Veteran had complained of back and neck pain.  

Evidence received since October 2002 include VA treatment 
records from Philadelphia and Coatesville, which are silent 
for any complaints, findings, treatment, or diagnosis related 
to the back or neck, and private treatment records from 
Spinal Care Chiropractic and Rehabilitation, which show 
complaints and treatment of back and neck pain.  The private 
treatment records do include an opinion as to whether the 
Veteran's current back and neck pain manifested disabilities  
might be related to his service, do not show continuity of 
symptomatology, and do not show that back or neck arthritis 
was manifested in the first postservice year.  

While the additional evidence is new because it was not 
previously of record and considered, it is not material to 
the claims.  There continues to be no competent evidence 
showing or suggesting that the Veteran's current back and 
neck disabilities are (or might be) related to his service.  

In light of the foregoing, the Board finds that the 
additional evidence received since October 2002 does not 
pertain to the unestablished fact necessary to substantiate 
the claims of service connection for a back disability and a 
neck disability, does not raise a reasonable probability of 
substantiating the claims, and is not material.  Accordingly, 
the claims may not be reopened.

Increased rating for tinnitus.

A March 2003 rating decision granted the Veteran service 
connection and a single 10 percent rating for bilateral 
tinnitus, effective from February 19, 1999.  In September 
2003, the Veteran filed a claim for increased compensation.  
In an April 2005 rating decision, the RO determined it had 
interpreted the law correctly and continued the single 10 
percent evaluation.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Code 6260, note 2 (2006).  

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), which reversed the Court's decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003 Code 6260 as authorizing only a single 10 percent rating 
for tinnitus, regardless of whether the tinnitus is perceived 
as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).  

In light of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 13, 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  As the current version also, 
specifically, prohibits a schedular rating in excess of a 
single 10 percent rating for tinnitus, however perceived, the 
Veteran's claim for an increased rating, to include a 
separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence, or even allegation, 
suggesting that a schedular evaluation would be inadequate or 
that the disability picture presented is exceptional.  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Consequently, referral for extraschedular consideration is 
not indicated.  As the disposition of this claim is based on 
interpretation of the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hypertension is denied.

Service connection for Type II diabetes mellitus is denied.

Service connection for PTSD is denied.

The appeal to reopen a claim of service connection for 
residuals of a bilateral eye injury is denied.

The appeal to reopen a claim of service connection for 
residuals of a right hand injury is denied.

The appeal to reopen a claim of service connection for a back 
disability is denied.

The appeal to reopen a claim of service connection for a neck 
disability is denied.

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied.
The appeal seeking entitlement to TDIU is dismissed.


REMAND

While the notice provisions of the VCAA appear to be 
satisfied as to the matters remaining on appeal, the Board is 
of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in 
the development of the facts pertinent to his claims.  See 
38 C.F.R. § 3.159.

The Veteran claims that during service he suffered from 
stomach troubles, but did not seek medical treatment for his 
symptoms, which included loss of appetite, nausea/vomiting, 
and blood in his stool.  He also stated that he has 
experienced and been treated for these symptoms continuously 
since service.  VA treatment records show that GERD and blood 
in the stool (melena and/or hemorrhoids) have been diagnosed 
since at least March 2004 and June 2000, respectively.  

Likewise, the Veteran claims he injured both feet when he 
fell down a hill in service.  He claims that as this injury 
occurred during basic training, he did not seek treatment out 
of fear that he would have to retake the training.  He states 
he has experienced and been treated for problems such as flat 
feet and pain from the ankle downwards ever since service.  
VA treatment records show that he has complained of left foot 
pain since at least June 1982 and right foot pain subsequent 
to that.  

The available evidence of record does not show that the 
Veteran sought treatment for GERD, blood in the stool, or 
residuals of a bilateral foot injury immediately after his 
separation from service in June 1974.  However, in a March 
2005 letter, the Veteran stated that he was treated at Magma 
Copper Company in Superior, Arizona for various ailments, 
including stomach problems and feet problems, from 1975 to 
1979.  As records of the treatment he has identified may 
indeed contain pertinent information, they must be secured, 
if available.

The appellant is advised that governing regulation provides 
that when evidence requested in connection with a claim for 
VA benefits is not furnished within a year after the date of 
request the claim is to be considered abandoned.  38 C.F.R. 
§ 3.158(a).   

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received 
for GERD, blood in the stool (melena 
and/or hemorrhoids), and residuals of a 
bilateral foot injury, records of which 
are not already associated with the claims 
file, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the Veteran.  The RO should 
specifically obtain complete records of 
treatment or evaluation he has received 
from Magma Copper Company in Superior, 
Arizona.  In conjunction with this 
development, the Veteran should be advised 
of the provisions of 38 C.F.R. § 3.158(a), 
and that it remains his responsibility to 
ensure that the records are received if 
the RO is unable to obtain them.

2. 	The RO should then arrange for any 
further development suggested by the 
results of the development sought, and 
then re-adjudicate the claims.  If any of 
these claims remains denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


